Case: 4:18-cv-00308-JCH Doc. #: 185 Filed: 09/24/20 Page: 1 of 9 PageID #: 5661




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

MICHAEL FAULK,                                    )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )          Cause No.:     4:18-cv-308-JCH
                                                  )
CITY OF SAINT LOUIS, MISSOURI, et al.,            )
                                                  )
       Defendants.                                )

       PLAINTIFF MICHAEL FAULK’S MEMORANDUM IN OPPOSITION TO
              DEFENDANTS’ MOTION FOR PROTECTIVE ORDER

       Defendants’ Motion requesting that this Court enter a protective order pursuant to Fed. R.

Civ. P. 26(c)(1) and 30(d)(3) is puzzlingly timed. Defendants failed to meet and confer with

Plaintiff in good faith before filing the motion and, indeed, failed to respond to pending inquiries

from Plaintiff regarding the production of text messages until after the Motion was filed. Plaintiff

Michael Faulk has not yet sent a subpoena from which Defendant Jemerson requires protection,

nor did Plaintiff demand that Defendant Jemerson answer the question over his counsel’s direction

not to answer. Further, Defendants appear to agree that production of some text messages, albeit

limited in topic and time, could be relevant and not burdensome. While it appears likely that the

parties simply disagree on the specific scope of such a request—and that Plaintiff will have to file

a forthcoming Motion to Compel—Plaintiff is still hopeful the parties can finalize good faith

negotiations on the scope before taking up this Court’s time with discovery disputes. Plaintiff

respectfully requests this Court deny this Motion as premature.

                                  FACTUAL BACKGROUND

       Plaintiff Michael Faulk filed his Complaint on March 8, 2018 following his arrest. He was

arrested as part of a mass arrest of civilians which occurred on September 17, 2017 during a

                                                                                                  1
Case: 4:18-cv-00308-JCH Doc. #: 185 Filed: 09/24/20 Page: 2 of 9 PageID #: 5662




weekend of protests of the acquittal of SLMPD Officer Jason Stockley. Mr. Faulk was covering

the protests as a journalist for the St. Louis Post-Dispatch. The mass arrest (colloquially referred

to as the police “kettle”), and Mr. Faulk’s arrest, specifically, received a great deal of attention.1

       This Court entered a case management order in this case on August 20, 2019 (ECF No.

80), and discovery has been progressing since that time. This Court entered a protective order in

this case proposed jointly by the parties to protect personal, confidential, sensitive, and private

information of the parties. ECF No. 102. On January 17, 2020, Plaintiff sent his second Request

for Production. Ex. 1, Plaintiffs Second RFP. Therein, Requests 9-12 sought text messages for

different individuals connected to the case, and Request 13 sought the cellular telephone numbers

belonging to every officer present the evening of the mass arrest. Id. Defendants objected to the

request for cellular telephone numbers specifically as “harassing, unduly invasive of officers’

privacy, burdensome and calls for information that is irrelevant and immaterial to Plaintiff’s claims

in this case in that it calls for the personal telephone numbers of police officers who had no

participation in Plaintiff’s arrest.” Ex. 2, Defs.’ Response to Second RFPs.

       The parties began discovery negotiations, held numerous meet and confer discussions and

exchanged letters over the next months, wherein Plaintiff attempted to understand Defendants’

objections and limit requests in order to reach consensus. On August 18, 2020, Plaintiff sent a

letter to Defendants’ counsel outlining an agreement to limit the request to meet Defendants’

previously expressed concerns: specifically, limiting the request for text messages which originally

related in any way to, “the Event, the Jason Stockley trial and/or the subsequent protests,” to the




1
 See, e.g., Doug Moore, As arrests are made, protesters question the tactics used by St. Louis
police, ST. LOUIS POST-DISPATCH (Sept. 19, 2017),
https://www.stltoday.com/news/local/metro/as-arrests-are-made-protesters-question-the-tactics-
used-by-st-louis-police/article_e58481b7-f7c2-541e-91d2-31a6379f272c.html.
                                                                                                         2
Case: 4:18-cv-00308-JCH Doc. #: 185 Filed: 09/24/20 Page: 3 of 9 PageID #: 5663




narrower scope of text messages sent or received during the week of Mr. Faulk’s arrest by the

individually-named Defendants. Ex. 3, August 18 Letter from Plaintiff. Plaintiff asked to hear from

Defendants by August 25, 2020 with either a substantive response to the proposed text message

production agreement, or to schedule a time and place for a conversation. Id. Defendants did not

respond regarding text messages by August 25, 2020 or at any point prior to the deposition of

Lieutenant Randy Jemerson.

       On September 3, 2020, Plaintiff deposed Lieutenant Randy Jemerson, a Defendant in this

matter. During that deposition, Defendant Jemerson acknowledged that he used his personal cell

phone during September 15-17, 2017 to communicate extensively about his role as an SLMPD

officer during the Stockley protests, stating, “I mean, I get calls and texts about everything.” Ex.

4, Jemerson Deposition Exhibit, 208:24-25, 209:1-25, 210:1-6. Defendant Jemerson also

acknowledged that some SLMPD supervisors have department-issued cell phones. Id. at 208:15-

20. Based on this answer, Plaintiff asked Defendant Jemerson for his cell phone number and

carrier. Id. at 254:24-25, 255:1. Defendants’ counsel directed Defendant Jemerson not to answer,

and the deposition concluded without further action from either party. Id. at 255:2-11.

       Plaintiff has not subpoenaed any of Defendant Jemerson’s phone records. Nonetheless, one

week later, Defendants filed this Motion for Protective Order. Defendants did not reach out to

Plaintiff before filing the Motion, nor did Defendants respond to Plaintiff’s August 18, 2020 letter

before filing the Motion. Defendants. Ex. 5, Email from Plaintiff. At this point, the parties have

resumed negotiations.

                                          ARGUMENT

       Defendants’ Motion for Protective Order should be denied as Defendants fail to show good

cause that a protective order is needed or appropriate. The Federal Rules permit:



                                                                                                  3
Case: 4:18-cv-00308-JCH Doc. #: 185 Filed: 09/24/20 Page: 4 of 9 PageID #: 5664




         discovery regarding any nonprivileged matter that is relevant to any party's claim
         or defense and proportional to the needs of the case, considering the importance of
         the issues at stake in the action, the amount in controversy, the parties’ relative
         access to relevant information, the parties’ resources, the importance of the
         discovery in resolving the issues, and whether the burden or expense of the
         proposed discovery outweighs its likely benefit.

Fed. R. Civ. P. 26(b)(1). “Discovery Rules are to be broadly and liberally construed in order to

fulfill discovery's purposes of providing both parties with ‘information essential to the proper

litigation of all relevant facts, to eliminate surprise, and to promote settlement.’” Marook v. State

Farm Mut. Auto. Ins. Co., 259 F.R.D. 388, 394 (N.D. Iowa 2009) (quotations omitted). “The

federal rules confer broad discretion on the district court to decide when a protective order is

appropriate and what degree of protection is required.” Miscellaneous Docket Matter No. 1 v.

Miscellaneous Docket Matter No. 2, 197 F.3d 922, 925 (8th Cir. 1999).

    I.      Defendants Failed to Comply with the Meet and Confer Requirements of Rule
            26(c)(1) Despite a Pending Request from Plaintiff to Meet and Confer

         Under Fed. R. Civ. P. 26(c)(1), a party filing a motion for a protective order, “must include

a certification that the movant has in good faith conferred or attempted to confer with other affected

parties in an effort to resolve the dispute without court action.” Local Rule 3.04(A) lays out the

same requirement for any discovery motion, but adds that the motion must, “recite the date, time

and manner of such conference, and the names of the individuals participating therein, or shall

state with specificity the efforts made to confer with opposing counsel.” Courts in this district have

made it clear that meet-and-confer requirements2 are “not an empty formality.” Williams v. Central

Transport, Intern, Inc., 2014 WL 6463306, *2 (E.D. Mo. 2014) (citing Robinson v. Napolitano,




2
  While the above cited cases address the meet and confer requirements prior to filing a motion
to compel rather than a motion for protective order, the provision in Rule 26(a)(1) and Rule
37(c)(1) requiring a certification of good faith conferral is almost identical in language. See also
E.D. Mo. Local Rule 3.04(A).
                                                                                                       4
Case: 4:18-cv-00308-JCH Doc. #: 185 Filed: 09/24/20 Page: 5 of 9 PageID #: 5665




No. Civ. 08–4084(VLD), 2009 WL 1586959, *3 (D.S.D. 2009)). “Good faith” requires “a genuine

attempt to resolve the discovery dispute through nonjudicial means,” and “conferment” requires

the parties “to have had an actual meeting or conference.” Id. (quoting Shuffle Master, Inc. v.

Progressive Games, Inc., 170 F.R.D. 166, 171 (D.Nev.1996)). “The entire purpose of the meet-

and-confer rule is to force litigants to attempt to resolve, or at least narrow, the disputed issues to

prevent the unnecessary waste of time and effort on any given motion.” Alexander v. F.B.I., 186

F.R.D. 197, 199 (D.D.C. 1999).

       Defendants’ motion contains no such certification, nor could it given the lack of

communication from Defendants to Plaintiff prior to the filing of this motion. The closest

Defendants’ Motion comes to meeting this standard is Defendants’ statement that, “Defendants

intend to work with Plaintiff in good faith to determine if a reasonable compromise can be reached

with regard to the scope of the communications that the Individual Defendants will produce in this

matter.” ECF No. 183 at 4-5. It is completely unclear to Plaintiff why, if Defendants intend to

work with Plaintiff in good faith, Defendants did not do so before filing this motion. This is

especially bewildering given that Plaintiff had specifically reached out with a proposal for the

production of a limited set of text messages and Defendants failed to respond to this overture at

the time of the deposition, and before the filing of this motion.

       Not only did Defendants fail to comply with the rules requiring a genuine attempt to resolve

the discovery dispute through nonjudicial means, Defendants also actively ignored Plaintiff’s

attempts to resolve the discovery dispute and instead filed their instant premature Motion. As such,




                                                                                                     5
Case: 4:18-cv-00308-JCH Doc. #: 185 Filed: 09/24/20 Page: 6 of 9 PageID #: 5666




Plaintiff respectfully requests that the underlying motion be denied for failure to comply with the

plain requirements of Rule 26(c)(1) and Local Rule 3.04(A).3

    II.      Defendants Do Not Demonstrate Good Cause for Restricting Deposition
             Questions for Individual Defendants’ Cellphone Numbers and Carriers

          An order protecting disclosure or discovery is granted only upon a showing of good cause.

Fed. R. Civ. P. 26(c). The party moving for the protective order has the burden to demonstrate

good cause for issuance of the order. Miscellaneous Docket Matter No. 1, 197 F.3d at 926. In order

to make the requisite showing of good cause, the moving party must make “a particular and

specific demonstration of fact, as distinguished from stereotype and conclusory statements.” Heller

v. HRB Tax Group, Inc., 287 F.R.D. 483, 485 (E.D. Mo. 2012) (quoting Gulf Oil Co. v. Bernard,

452 U.S. 89, 102 n. 16 (1981)).

          Defendants cannot make such a showing here because their motion essentially requests this

Court to rule on a hypothetical subpoena which has not been sent. Defendants ask this Court to

prevent Plaintiff from seeking a cell phone number and carrier for the following reason:

          To the extent that Plaintiff requests Jemerson’s personal cellphone number because
          he intends to subpoena call records and text messages from Jemerson’s cellphone
          provider, this Court should first find the request overbroad and not in proportion to
          the needs of this litigation. A request for Jemerson’s cellphone records that is
          unlimited in scope is overbroad because it fails to distinguish between cellphone
          records and communications related to Jemerson’s duties as a police sergeant the
          night of Plaintiff’s arrest and irrelevant communications made by Jemerson in his
          private, personal life.

ECF No. 183 at 3. Defendants offer no particular or specific argument as to why Defendant

Jemerson’s cellphone number or carrier presents an overly broad, burdensome, or unnecessary




3
  Plaintiff notes that the parties have been able to cooperate for much of discovery and, since
Plaintiff’s email in Exhibit 5, have resumed active communication with plans to discuss the
underlying issues regarding the production of text messages in the coming week.

                                                                                                  6
Case: 4:18-cv-00308-JCH Doc. #: 185 Filed: 09/24/20 Page: 7 of 9 PageID #: 5667




request; rather, they speculate that Plaintiff might use that cellphone number and carrier to send a

subpoena which might be overbroad.

       But, of course, Plaintiff has not sent a subpoena for Defendant Jemerson’s cellphone

records at all, let alone one which is unlimited in scope. Frankly, Plaintiff would agree that it would

be unreasonable for him to request every single text message sent or received by Defendant

Jemerson in his private, personal life. This is precisely why Plaintiff has not—and is not—

requesting this. The pending Request for Production is for text messages sent or received by any

individually-named Defendant that relates in any way to the mass arrest, the Jason Stockley trial

and/or the subsequent protests. Ex. 1 at Req. No. 9. Plaintiff diligently time-limited this request

initially, and then limited again to a one-week period in response to Defendants’ concerns. Ex.1,

Ex.5. While Plaintiff, again, has not sent a subpoena, there is not good cause to support

Defendants’ contention that a protective order must be issued to prevent Plaintiff from sending a

subpoena to review Defendant Jemerson’s personal and unrelated text messages in light of the

narrow pending Request for Production.

       Defendants also cannot show good cause given that courts routinely recognize that text

messages sent from or to a party regarding the events of a lawsuit are both relevant and

discoverable in some scope. See RightCHOICE Managed Care, Inc. v. Hospital Partners, Inc.,

2019 WL 3291570, *2 (W.D. Mo. 2019) (“Text messages are discoverable if they are relevant, not

privileged, and in the Discovery Defendants' custody, possession, or control.”); Paisley Park

Enterprises, Inc. v. Boxill, 330 F.R.D. 226, 234-235 (D. Minn. 2019) (granting sanctions when

Defendants failed to preserve text messages the Court found to be clearly relevant, noting “the

contemporary world of communications … the Court is baffled as to how Defendants can

reasonably claim to believe that their text messages would be immune from discovery.”); Trainer



                                                                                                     7
Case: 4:18-cv-00308-JCH Doc. #: 185 Filed: 09/24/20 Page: 8 of 9 PageID #: 5668




v. Continental Carbonic Products, Inc., 2018 WL 3014124, *5 (D. Minn. 2018) (finding text

messages sent between parties and witnesses were relevant).

       Defendants rely on cases which simply reinforce the reasonableness of Plaintiff’s pending

request. In Zorich¸ a plaintiff learned through discovery, as Plaintiff did here, that a police officer

used his personal cell phone during the course of his police business and specifically on the date

in question. 2018 WL 3995689, *4 (E.D. Mo. Aug. 21, 2018). The Zorich Plaintiff then sought to

compel communication from that device. Id. The Court held:

       While Rinck’s communications on his personal cell phone may be relevant to
       Plaintiff’s action, the Court recognizes Rinck’s privacy interest in his personal cell
       phone number. In addition, the Court finds that requiring Rinck to disclose all
       communications on that device from 2012 through present is unduly burdensome,
       overbroad, and unnecessary. The Court orders Rinck to provide Plaintiff records of
       any communications, made on Plaintiff’s personal cell phone, with either Plaintiff’s
       neighbor or any of the defendants during the time period of April through May
       2014.

Id. While acknowledging the officer’s privacy interests, the Court found that those interests do not

outweigh the relevance of communication via text messages. Id. The same is true here. Plaintiff

acknowledges that all parties involved have reasonable expectations of privacy in written

communications. But that interest is not unlimited. Zorich stands for the proposition that specific

requests for messages which are limited by time and topic is appropriate. Id. That is precisely what

Plaintiff requested in his Request for Production and precisely the kind of limitations Plaintiff

would be happy to meet and confer with Defendants about prior to issuing such a subpoena.

       Defendants have not met the procedural requirements of Rule 26(c)(1) and Local

Rule 3.04(A), and have not shown good cause. As such, Plaintiff requests this Court deny

Defendants’ motion for protective order.



Dated: September 24, 2020                      Respectfully submitted,

                                                                                                     8
Case: 4:18-cv-00308-JCH Doc. #: 185 Filed: 09/24/20 Page: 9 of 9 PageID #: 5669




                                       ArchCity Defenders, Inc.

                                    By:/s/ Maureen Hanlon
                                       Blake A. Strode (MBE #68422MO)
                                       Michael John Voss (MBE #61742MO)
                                       John M. Waldron (MBE #70401MO)
                                       Nathaniel Carroll (MBE#67988MO)
                                       Maureen Hanlon (MBE #70990MO)
                                       440 North Fourth Street, Suite 390
                                       St. Louis, MO 63102
                                       855-724-2489 ext. 1021
                                       314-925-1307 (fax)
                                       bstrode@archcitydefenders.org
                                       mjvoss@archcitydefenders.org
                                       jwaldron@archcitydefenders.org
                                       ncarroll@archcitydefenders.org
                                       mhanlon@archcitydefenders.org

                                       And

                                       David C. Nelson (MBE #46540MO)
                                       Nelson and Nelson
                                       420 N. High St.
                                       Belleville, IL 62220
                                       618-277-4000
                                       314-925-1307 (fax)
                                       dnelson@nelsonlawpc.com
                                       Attorneys for Plaintiff




                                                                              9
